WiNsnow, C. J.
The conditions of the policy in question were very specific to the effect that the monthly payment must be made on the 1st day of the month without notice, and, if not so made, then that there should be no liability for an accident happening after the default took place and be*428fore tire premium was actually paid, and accepted by tlie company. Unless there has been some material change made in these provisions by a subsequent agreement, or unless the company has in some way estopped itself from insisting upon them, there can be no recovery. It is not claimed that the parties made any formal change in their contract relations, but it is claimed that the company, by its uniform practice for ten consecutive months of sending a notice of the maturity of the monthly premium with a request that it be sent in a self-addressed envelope, induced the assured to rely on the continuance of the custom and to believe that the company desired that premiums be forwarded in response to tire notice, and hence that the company could not suddenly and without warning discontinue the practice and insist on a default occurring while the assured was in good faith waiting for the usual notice. It is claimed that there are present here all the elements of an estoppel resulting from reliance upon the continuance of an established course of action. The trial court so held as matter of law, and the question presented is whether this ruling is correct.
The general question has been frequently before the courts and the decisions cannot be said to be entirely harmonious. The following proposition taken from the opinion in the case of Ins. Co. v. Eggleston, 96 U. S. 512, is believed to be an accurate and comprehensive expression of the fundamental principle involved:
“Any agreement, declaration, or course of action on the part of an insurance company which leads a party insured honestly to believe that, by conforming thereto, a forfeiture of his policy will not be incurred, followed by due conformity on Ms part, will and ought to’estop the company from insisting upon the forfeiture, though it might be claimed under the express letter of the contract.”
The difficulty, if any there be, lies manifestly in attempting to apply the general principle to a particular case. That *429the assurance company hacl established a course of action by voluntarily sending the monthly notices for ten consecutive months cannot be doubted, and that this custom was relied on hy the assured, and that he delayed sending his premium on account of his daily expectation that the notice with its accompanying stamped and addressed envelope would be received according to the custom, is made certain by the evidence. There can be no difference of opinion upon these questions. The method of payment was hedged about with rather unusual conditions. It could not be made at Wau-kesha, but must be sent by mail to Chicago. The small book or card furnished to tire assured provided that the payment “must be made only” to the collector, Eorrest, at 88 La Salle street, Chicago; but it further provided that the hook itself “must always” be presented with the payment and receive the collector’s signature, and it contained a provision that if the collector could not be found the assured must send the payment “with the book” to the secretary, Eorrest, at 217 La Salle street, Chicago. So the assured was informed that he must at all hazards preserve the book, although the book must be sent monthly to Chicago to1 the collector, and there was a further intimation that the. collector might not be always found. These directions, coupled with the repeated declaration that the presence of the book at the time of payment was an essential to effective payment, were certainly well calculated to induce a man unaccustomed to financial transactions to believe that considerable care must be exercised in committing his money and his book to the mails. If by reason of removal of the collector’s office, or by reason of misdirection or for any other cause, the book went astray, there was apparently danger that the company would not receive his premium afterwards on account of the absence of the book. In this situation the practice of the company in sending a notice with a request to send the premium in the addressed and stamped envelope inclosed was undoubtedly *430peculiarly acceptable. It doubtless appealed to bim at on.ee as the only perfectly safe way to insure the safety of his remittances; and when the practice was continued regularly from month to month, the premium in one instance being accepted on the 3d of the month without demur, the conclusion on his part would seem entirely justifiable, if not almost irresistible, that the company also appreciated the possibility of error or mistake and desired that the assured should uniformly make his remittance and send his book in a properly addressed envelope furnished by it, and not attempt to send them forward himself without certain knowledge that the collector’s postoffice address remained unchanged. A course better calculated to convince the assured that the company preferred that he wait for the notice could hardly be imagined.
This court has not yet met the exact question here presented, although the general principle that the insurance company may by a course of conduct waive exact performance of the conditions of the policy, or, to express it more exactly, be estopped from insisting on a forfeiture, has been frequently asserted. Reisz v. Supreme Council A. L. H. 103 Wis. 427, 79 N. W. 430, and cases cited. In 2 Joyce, Ins. § 1332, the following principle is stated which we regard as a substantially correct statement of the law:
“If a life insurance company has been in the practice of notifying the insured of the time when the premium will fall due and of the amount, and the custom has been so uniform and so reasonably long in continuance as to1 induce the insured to believe that a clause for forfeiture for nonpayment will not be insisted on, but that the notice will precede the insistence on the forfeiture, and the insured is in consequence put off his guard, such notice must be given, and if not given no advantagé can be taken of any default in payment which it has thus encouraged, for the insured is entitled to expect the customary notification., and to mislead the insured by not giving such notice, and then insist upon a *431strict compliance with, the conditions of the forfeiture, con.' stitutes, under such circumstances, a fraud upon the insured which the courts have refused in numerous cases to -countenance.” See, also, 2 May, Ins. (4th ed.) § 356 A.
All the elements necessary to constitute estoppel by a long-continued course of conduct under the principles just stated seem to be shown by the evidence here, and they seem to U3 also to be shown beyond dispute. If there were any conflicting evidence as to the facts or any room for different inferences of fact from the circumstances proven, the question would be one for the jury and not for the court; but in our opinion there is no such room. The continued and uniform custom, its persuasive character, the .reliance of the assured thereon, its sudden cessation without notice, and the default by reason of reliance upon the continuance of the custom are all proven without dispute, and there are no' circumstances in evidence even throwing doubt upon these essential facts, or justifying any inference to the contrary.
There are no other contentions raised which merit discussion.
By the Court. — Judgment affirmed.